DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/21/20 and 1/19/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 8, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0200345 (hereinafter Zhang) in view of US 2018/0324753 (hereinafter Islam ‘753), and US 2020/0236677 (hereinafter Cui).
Regarding claims 1 and 15, Zhang teaches a method / a base station comprising: transmitting, from a base station, downlink control information (DCI) in a group common physical downlink control channel (PDCCH) on at least one configured control resource set (CORESET) of a plurality of CORESETs configured in the frequency and/or time domain (FIGs. 3-7; [0049]: details DCI signal can be included in a group common PDCCH,  CORESET can be used to transmit PDCCH, identifying the configured unlicensed carrier such as the central frequency, resource blocks extending across frequency and time domains), each configured CORESET of the plurality of configured CORESETs corresponding to a respective frequency domain and/or time domain search space within an unlicensed spectrum bandwidth part (BWP) or component carrier (CC) ([0030] details CORESET is a subset of resource blocks selected from blocks occupied by the PDCCH; the resource block refers to resource unit that spans across respective time range and frequency range).
Zhang does not explicitly teach performing, by a base station, a listen before talk (LBT) procedure; and wherein the DCI is transmitted within a configured monitoring window within a configured monitoring period in the time domain, and wherein the DCI comprises an acquired LBT bandwidth indication that indicates, based on the LBT 
However, Islam ‘753 teaches the DCI is transmitted within a configured monitoring window within a configured monitoring period in the time domain ([0121] details UE may monitor for only one slot within the window, as configured monitoring window within a period in the time domain, to search for paging DCI, as DCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Islam ‘753 and include DCI is transmitted within a configured monitoring window within a configured monitoring period in the time domain of Islam ‘753 with Zhang.  Doing so would allow a UR to reduce power by knowing the window within which the UE should monitor for paging DCI or paging messages. (Islam ‘753, at paragraph [0115]).
Moreover, Cui teaches performing, by a base station, a listen before talk (LBT) procedure; and wherein the DCI comprises an acquired LBT bandwidth indication that indicates, based on the LBT procedure, at least one available LBT bandwidth within the unlicensed spectrum BWP or CC of the at least one CORESET or at least one of the plurality of CORESETs (FIG. 7, [0125] details after performing LBT on a corresponding downlink BWP, a base station sends downlink scheduling DCI to a user equipment through a physical downlink control channel (PDCCH) on an unlicensed band; downlink scheduling DCI includes indication information DL BWP of the downlink BWP, to indicate the frequency domain position of the downlink BWP to the user equipment).


Regarding claims 7 and 21, Zhang teaches a method / an electronic device (ED) comprising: receiving, from a base station, downlink control information (DCI) over a group common physical downlink control channel (PDCCH) on at least one configured control resource set (CORESET) of a plurality of CORESETs configured in the frequency and/or time domain (FIGs. 3-7; [0049]: details DCI signal can be included in a group common PDCCH,  CORESET can be used to transmit PDCCH, identifying the configured unlicensed carrier such as the central frequency, resource blocks extending across frequency and time domains), each configured CORESET of the plurality of configured CORESETs corresponding to a respective frequency domain and/or time domain search space within an unlicensed spectrum bandwidth part (BWP) or component carrier (CC) ([0030] details CORESET is a subset of resource blocks selected from blocks occupied by the PDCCH; the resource block refers to resource unit that spans across respective time range and frequency range).

However, Islam ‘753 teaches the DCI is received within a configured monitoring window within a configured monitoring period in the time domain ([0121] details UE may monitor for only one slot within the window, as configured monitoring window within a period in the time domain, to search for paging DCI, as DCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Islam ‘753 and include DCI is transmitted within a configured monitoring window within a configured monitoring period in the time domain of Islam ‘753 with Zhang.  Doing so would allow a UR to reduce power by knowing the window within which the UE should monitor for paging DCI or paging messages. (Islam ‘753, at paragraph [0115]).
Moreover, Cui teaches the DCI comprises an acquired LBT bandwidth indication that indicates, based on the LBT procedure, at least one available LBT bandwidth within the unlicensed spectrum BWP or CC of the at least one CORESET or at least one of the plurality of CORESETs (FIG. 7, [0125] details after performing LBT on a corresponding downlink BWP, a base station sends downlink scheduling DCI to a user equipment through a physical downlink control channel (PDCCH) on an unlicensed band; downlink scheduling DCI includes indication information DL BWP of the downlink BWP, to indicate the frequency domain position of the downlink BWP to the user equipment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Cui and include the DCI comprises an acquired LBT bandwidth indication that indicates, based on the LBT procedure, at least one available LBT bandwidth within the unlicensed spectrum BWP or CC of the at least one CORESET or at least one of the plurality of CORESETs of Cui with Zhang.  Doing so would reduce signaling overhead (Cui, at paragraph [0126]).

Regarding claims 8 and 22, Zhang does not explicitly teach further comprising receiving, from the base station, configuration information to configure the ED to periodically monitor, within the configured monitoring window of each configured monitoring period, for the DCI on the corresponding frequency domain and/or time domain search space of each of the plurality of configured CORESETs.
Islam ‘753 teaches receiving, from the base station, configuration information to configure the ED to periodically monitor, within the configured monitoring window of each configured monitoring period, for the DCI on the corresponding frequency domain and/or time domain search space of each of the plurality of configured CORESETs (FIG. 16, 1602 details obtain information regarding configuration of one or more windows).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings .

Claims 3, 10, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Islam ‘735 and Cui, further in view of US 2019/0182675 (hereinafter Pu).
Regarding claims 3 and 17, Zhang does not explicitly teach wherein the acquired LBT bandwidth indication indicates at least one acquired LBT bandwidth for downlink transmission within the unlicensed spectrum BWP or CC, or the acquired LBT bandwidth indication indicates at least one punctured bandwidth that is not used for transmission within the unlicensed spectrum BWP or CC.
However, Pu teaches the acquired LBT bandwidth indication indicates at least one acquired LBT bandwidth for downlink transmission within the unlicensed spectrum BWP or CC, or the acquired LBT bandwidth indication indicates at least one punctured bandwidth that is not used for transmission within the unlicensed spectrum BWP or CC ([0049] details DCI may include a carrier indication or bandwidth field which may indicate the frequency and bandwidth reserved during performance of the LBT mechanism).


Regarding claims 10 and 24, Zhang does not explicitly teach wherein the acquired LBT bandwidth indication indicates at least one acquired LBT bandwidth for reception of a downlink transmission within the unlicensed spectrum BWP or CC, or the acquired LBT bandwidth indication indicates at least one punctured bandwidth that is not used for transmission within the unlicensed spectrum BWP or CC.
However, Pu teaches the acquired LBT bandwidth indication indicates at least one acquired LBT bandwidth for downlink transmission within the unlicensed spectrum BWP or CC, or the acquired LBT bandwidth indication indicates at least one punctured bandwidth that is not used for transmission within the unlicensed spectrum BWP or CC ([0049] details DCI may include a carrier indication or bandwidth field which may indicate the frequency and bandwidth reserved during performance of the LBT mechanism).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings .

Claims 2, 9, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cui and Islam ‘753 as applied to claims 1, 7, 15 or 21 above, and further in view of US 2018/0077689 (hereinafter Rico Alvarino) and US 2014/0254452 (hereinafter Golitschek Edler Von Elbwart.)
Regarding claims 2 and 16, Zhang does not explicitly teach wherein, for each of the at least one available LBT bandwidth indicated, the acquired LBT bandwidth indication corresponds to a period of time associated with the indicated bandwidth, the period of time being defined in terms of at least one of: a number of time units before a time unit in which the DCI is transmitted; a number of time units after the time unit in which the DCI is transmitted; a first time period before the time at which the DCI is transmitted; and a second time period after the time at which the DCI is transmitted.
Rico Alvarino teaches for each of the at least one available LBT bandwidth indicated, the acquired bandwidth indication corresponds to a period of time associated with the indicated bandwidth (FIG. 12, 1210; [0043]: details second message includes indication of a second bandwidth value; second bandwidth value may be associated with a slot, a subframe, a frame, as period of time).

Golitschek Edler Von Elbwart teaches the period of time being defined in terms of at least one of: a number of time units before a time unit in which the DCI is transmitted; a number of time units after the time unit in which the DCI is transmitted; a first time period before the time at which the DCI is transmitted; and a second time period after the time at which the DCI is transmitted ([0122] details after 4ms, UE starts operating in the cell bandwidth; the value 4 has been mainly chosen as the smallest time that is currently defined between the reception of a DCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Golitschek Edler Von Elbwart and include the period of time being defined in terms of at least one of: a number of time units before a time unit in which the DCI is transmitted; a number of time units after the time unit in which the DCI is transmitted; a first time period before the time at which the DCI is transmitted; and a second time period after the time at which the DCI is transmitted of Golitschek Edler Von Elbwart with Zhang.  Doing so would simplify the eNodeB’s job of handling and coordinating resources and transmissions to and from UEs. (Golitschek Edler Von Elbwart, at paragraph [0070]).


Rico Alvarino teaches for each of the at least one bandwidth indicated, the acquired bandwidth indication corresponds to a period of time associated with the indicated bandwidth (FIG. 12, 1210; [0043]: details second message includes indication of a second bandwidth value; second bandwidth value may be associated with a slot, a subframe, a frame, as period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Rico Alvarino and include for each of the at least one bandwidth indicated, the acquired bandwidth indication corresponds to a period of time associated with the indicated bandwidth of Rico Alvarino with Zhang.  Doing so would provide for multiple bandwidth operation of wireless devices. (Rico Alvarino, at paragraph [0005]).
Golitschek Edler Von Elbwart teaches the period of time being defined in terms of at least one of: a number of time units before a time unit in which the DCI is transmitted; a number of time units after the time unit in which the DCI is transmitted; a first time period before the time at which the DCI is transmitted; and a second time period after the time at which the DCI is transmitted ([0122] details after 4ms, UE starts operating in the cell bandwidth; the value 4 has been mainly chosen as the smallest time that is currently defined between the reception of a DCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Golitschek Edler Von Elbwart and include the period of time being defined in terms of at least one of: a number of time units before a time unit in which the DCI is transmitted; a number of time units after the time unit in which the DCI is transmitted; a first time period before the time at which the DCI is transmitted; and a second time period after the time at which the DCI is transmitted of Golitschek Edler Von Elbwart with Zhang.  Doing so would simplify the eNodeB’s job of handling and coordinating resources and transmissions to and from UEs. (Golitschek Edler Von Elbwart, at paragraph [0070]).

Claims 4, 5, 11, 12, 18, 19, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Islam ‘753 and Cui as applied to claims 1, 7, 15 or 21 above, and further in view of US 2018/0183551 (hereinafter Chou) and US 2018/0279289 (hereinafter Islam ‘289).
Regarding claims 4 and 18, Zhang does not explicitly teach wherein the acquired LBT bandwidth indication indicates at least one acquired LBT bandwidth for downlink transmission within the unlicensed spectrum BWP or CC, the downlink transmission being initiated by the base station within an indication period defined at or after the end of a preceding monitoring window and up to the end of a downlink transmission burst in which the DCI carrying the acquired bandwidth indication is transmitted.
(FIG. 6, [0126] details a Bandwidth Part indicator field (BIF), as acquired LBT bandwidth indicator. Table 1 shows that each BIF represents a different BWP index (e.g., RAN profile index), as indicates at least one LBT bandwidth for downlink transmission within the unlicensed BWP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Chou and include the acquired LBT bandwidth indication indicates at least one acquired LBT bandwidth for downlink transmission within the unlicensed spectrum BWP or CC of Chou with Zhang.  Doing so would provide information with reduced signaling overhead and latency. (Chou, at paragraph [0006]).
Islam ‘289 teaches the downlink transmission being initiated by the base station within an indication period defined at or after the end of a preceding monitoring window and up to the end of a downlink transmission burst in which the DCI carrying the acquired bandwidth indication is transmitted (FIG. 5, 520; FIG. 6, 610, 620, 612, 622; [0120][0122] details data, as downlink transmission, control resource set notifies the UE where to monitor for the resource allocation; bandwidth partition indication for the data channel and PRB allocation are conveyed in the same DCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Islam ‘289 and include the downlink transmission being initiated by the base station within an indication period defined at or after the end of a preceding monitoring window 

Regarding claims 5 and 19, Zhang does not explicitly teach wherein: the indication period comprises a plurality of segments of time; and the acquired LBT bandwidth indication indicates a respective bandwidth for each segment of time.
Islam ‘298 teaches the indication period comprises a plurality of segments of time; and the acquired bandwidth indication indicates a respective bandwidth for each segment of time (FIG. 4, 414, 416, 418; [0115][0116] details bandwidth partition update/indication, as indication period, slots, as segments of time; PDCCH in slot can indicate bandwidth partition and DCI indicates resource allocation within partition, as indicates a respective bandwidth for each segment of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Islam ‘289 and include the indication period comprises a plurality of segments of time; and the acquired bandwidth indication indicates a respective bandwidth for each segment of time of Islam ‘289 with Zhang.  Doing so would support multiple numerologies and different types of traffic for efficient resource allocation procedures for UEs. (Islam ‘289, at paragraph [0006]).


However, Chou teaches the acquired LBT bandwidth indication indicates at least one acquired LBT bandwidth for reception of a downlink transmission within the unlicensed spectrum BWP or CC (FIG. 6, [0126] details a DCI message, as DCI, may include a Bandwidth Part indicator field (BIF), as acquired LBT bandwidth indicator. Table 1 shows that each BIF represents a different BWP index (e.g., RAN profile index), as indicates at least one LBT bandwidth for downlink transmission within the unlicensed BWP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Chou and include the acquired LBT bandwidth indication indicates at least one acquired LBT bandwidth for reception of a downlink transmission within the unlicensed spectrum BWP or CC of Chou with Zhang.  Doing so would provide information with reduced signaling overhead and latency. (Chou, at paragraph [0006]).
Islam ‘289 teaches the downlink transmission being initiated by the base station within an indication period defined at or after the end of a preceding monitoring window and up to the end of a downlink transmission burst in which the DCI carrying the  (FIG. 5, 520; FIG. 6, 610, 620, 612, 622; [0120][0122] details data, as downlink transmission, control resource set notifies the UE where to monitor for the resource allocation; bandwidth partition indication for the data channel and PRB allocation are conveyed in the same DCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Islam ‘289 and include the downlink transmission being initiated by the base station within an indication period defined at or after the end of a preceding monitoring window and up to the end of a downlink transmission burst in which the DCI carrying the acquired bandwidth indication is received of Islam ‘289 with Zhang.  Doing so would support multiple numerologies and different types of traffic for efficient resource allocation procedures for UEs. (Islam ‘289, at paragraph [0006]).

Regarding claims 12 and 26, Zhang does not explicitly teach wherein: the indication period comprises a plurality of segments of time; and the acquired LBT bandwidth indication indicates a respective bandwidth for each segment of time.
Islam ‘298 teaches the indication period comprises a plurality of segments of time; and the acquired bandwidth indication indicates a respective bandwidth for each segment of time (FIG. 4, 414, 416, 418; [0115][0116] details bandwidth partition update/indication, as indication period, slots, as segments of time; PDCCH in slot can indicate bandwidth partition and DCI indicates resource allocation within partition, as indicates a respective bandwidth for each segment of time).
.

Claims 6, 13, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cui, Islam ‘753, Chou and Islam ‘289 as applied to claim 4, 11, 18 and 25 above, and further in view of US 2018/0007688 (hereinafter Fu).
Regarding claims 6 and 20, Zhang does not explicitly teach wherein: the indication period is defined in terms of a number of time units; downlink transmission bursts transmitted by the base station have starting and/or ending points that are aligned to boundaries of the time units; the acquired LBT bandwidth indication indicates a starting time unit or an ending time unit of a time period associated with each of the at least one acquired LBT bandwidth; and the starting time unit or the ending time unit of the time period aligns with the staring or ending point of the at least one downlink transmission burst, respectively.
Fu teaches the indication period is defined in terms of a number of time units ([0306]-[0310] details number of subframe indicated by the signaling is the sum of the subframes, number of time units, specified by the received burst transmission duration indication signaling, as indication period); downlink ([0310] details in which the burst transmission ends, as ending points aligned to the boundaries); the acquired bandwidth indication indicates a starting time unit or an ending time unit of a time period associated with each of the at least one acquired bandwidth ([0310] details number of subframes specified by received burst transmission duration indication signaling, as acquired bandwidth indication, and compare the position of the end subframe, as indicating an ending time unit); and the starting time unit or the ending time unit of the time period aligns with the staring or ending point of the at least one downlink transmission burst, respectively ([0310] details compare the position of the end subframe with the end subframe determined using the limited maximum transmission duration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Fu and include the indication period is defined in terms of a number of time units; downlink transmission bursts transmitted by the base station have starting and/or ending points that are aligned to boundaries of the time units; the acquired bandwidth indication indicates a starting time unit or an ending time unit of a time period associated with each of the at least one acquired bandwidth; and the starting time unit or the ending time unit of the time period aligns with the staring or ending point of the at least one downlink transmission burst, respectively of Fu with Zhang.  Doing so would support receiving downlink channel and/or signal on an unlicensed band. (Fu, at paragraph [0012]).

Regarding claims 13 and 27, Zhang does not explicitly teach wherein: the indication period is defined in terms of a number of time units; downlink transmission bursts transmitted by the base station have starting and/or ending points that are aligned to boundaries of the time units; the acquired LBT bandwidth indication indicates a starting time unit or an ending time unit of a time period associated with each of the at least one acquired LBT bandwidth; and the starting time unit or the ending time unit of the time period aligns with the staring or ending point of the at least one downlink transmission burst, respectively.
Fu teaches the indication period is defined in terms of a number of time units ([0306]-[0310] details number of subframe indicated by the signaling is the sum of the subframes, number of time units, specified by the received burst transmission duration indication signaling, as indication period); downlink transmission bursts transmitted by the base station have starting and/or ending points that are aligned to boundaries of the time units ([0310] details in which the burst transmission ends, as ending points aligned to the boundaries); the acquired bandwidth indication indicates a starting time unit or an ending time unit of a time period associated with each of the at least one acquired bandwidth ([0310] details number of subframes specified by received burst transmission duration indication signaling, as acquired bandwidth indication, and compare the position of the end subframe, as indicating an ending time unit); and the starting time unit or the ending time unit of the time period aligns with the staring or ending point of the at least one downlink transmission burst, respectively ([0310] details compare the position of the end subframe with the end subframe determined using the limited maximum transmission duration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Fu and include the indication period is defined in terms of a number of time units; downlink transmission bursts transmitted by the base station have starting and/or ending points that are aligned to boundaries of the time units; the acquired bandwidth indication indicates a starting time unit or an ending time unit of a time period associated with each of the at least one acquired bandwidth; and the starting time unit or the ending time unit of the time period aligns with the staring or ending point of the at least one downlink transmission burst, respectively of Fu with Zhang.  Doing so would support receiving downlink channel and/or signal on an unlicensed band. (Fu, at paragraph [0012]).

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cui, Islam ‘753, Chou, Islam ‘289 and Fu as applied to claim 13 or 27 above, and further in view of US 2018/0324843 (hereinafter Lee).
Regarding claims 14 and 28, Zhang does not explicitly teach further comprising, for each of the at least one acquired LBT bandwidth, determining the acquired LBT bandwidth is relevant to a physical downlink shared channel (PDSCH) for the ED by comparing a starting time unit associated with the PDSCH to the starting time unit indicated by the acquired LBT bandwidth indication, or by comparing an ending time 
However, Lee teaches for each of the at least one acquired bandwidth, determining the acquired bandwidth is relevant to a physical downlink shared channel (PDSCH) for the ED by comparing a starting time unit associated with the PDSCH to the starting time unit indicated by the acquired bandwidth indication, or by comparing an ending time unit associated with the PDSCH to the ending time unit indicated by the acquired bandwidth indication ([0132] details starting position of RMSI Tx PDSCH; information indicating by how many slots the RMSI Tx PDSCH position is delayed in comparison with the slot including the CORESET position, as comparing starting time units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Lee and include for each of the at least one acquired bandwidth, determining the acquired bandwidth is relevant to a physical downlink shared channel (PDSCH) for the ED by comparing a starting time unit associated with the PDSCH to the starting time unit indicated by the acquired bandwidth indication, or by comparing an ending time unit associated with the PDSCH to the ending time unit indicated by the acquired bandwidth indication of Lee with Zhang.  Doing so would support transmitting the scheduling information for the PDSCH carrying the RMSI via the DCI. (Lee, at paragraph [0052]).

Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been fully considered but are not persuasive.  Specifically, Applicant alleges that none of the cited prior art is analogous to transmitting a DCI indicating available LBT bandwidth following an LBT procedure.  Examiner respectfully disagrees. Cui teaches this feature. For example, [0125] of Cui states “after performing LBT on a corresponding downlink BWP… downlink scheduling DCI includes indication information DL BWP of the downlink BWP, to indicate the frequency domain position of the downlink BWP”, which teaches following an LBT procedure the DCI indicates available LBT bandwidth.  Nevertheless, the claim does not explicitly recite “following an LBT procedure”.  In other words, “following” is not the same as “based on”.  Clarification of “available” and how it functionally relates to the LBT procedure may overcome this cited reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Myung (US 2020/0344819) details adjusting size of contention window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K./Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415